Citation Nr: 1748881	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma
 
 
THE ISSUE
 
Entitlement to service connection for sleep apnea.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1974 to August 1992 and from August 2007 to December 2008. He also served in the Reserves.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 
 
In November 2015, the Veteran's representative, on his behalf, cancelled the prior request for a Board hearing. 
 
In January 2017, the Board remanded the appeal for additional development.
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
 
FINDING OF FACT
 
The evidence is at least in equipoise as to whether sleep apnea is related to active service. 
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, sleep apnea was incurred during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Analysis
 
In September 2011, VA denied entitlement to service connection for sleep apnea. The Veteran disagreed and perfected this appeal. He contends that sleep apnea began during his second period of active duty service from August 2007 to December 2008. 
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §  3.303(d).
 
Service treatment records do not show a diagnosis of sleep apnea prior to his period of active service beginning in August 2007. Records during this period show treatment related to numerous disorders, but do not indicate complaints of snoring or other symptoms of sleep apnea. In a September 2008 report of medical history completed for retirement purposes the Veteran reported frequent trouble sleeping, but did not elaborate. 
 
The Veteran underwent a VA examination in March 2009 in connection with other claims. In describing what he perceived to be symptoms of hypertension, the Veteran reported fatigue, lack of sleep, snoring, and shortness of breath when climbing stairs or getting out of bed. 
 
A March 2010 VA primary care record notes the spouse's report of progressive loud snoring and apneas. The Veteran reported excessive daytime sleepiness, including dozing while driving. The diagnosis was questionable obstructive sleep apnea and the Veteran was scheduled for a polysomnogram. A June 2010 portable sleep study demonstrated mild obstructive sleep apnea/hypopnea syndrome. 
 
A September 2011 statement from the Veteran's spouse indicates she was with him from the time he went back on active duty in August 2007 to the present. She reported that many times at night he would stop breathing and get up all through the night to go to the bathroom. When they went to the stores or malls, he would just sit there and doze off to sleep. He would also fall asleep at red lights. She said she went with him to the doctor at Fox Army Hospital and he mentioned his sleeping problem to the doctor. 
 
The Veteran underwent a VA examination in February 2017. He reported that in approximately 2007 while stationed at Huntsville, Alabama, he began to have difficulty with breathing while he was sleeping. The symptoms of apnea continued and he was evaluated in June 2010 for complaints of progressive loud snoring, witnessed apneas and excessive daytime fatigue. The examining nurse practitioner provided a negative etiology opinion stating:
 
There is no [service treatment record] medical evidence of complaints of sleep apnea during service. The first noted apnea symptoms were reported [in March 2010] to the Veteran's [primary care provider]. The Veteran that day complained of excessive daytime sleepiness, including dozing while driving. The spouse reported progressive loud snoring and apneas on that date. The Veteran was then referred for sleep study and [in June 2010] he was diagnosed with mild obstructive sleep apnea. Although the wife's lay statement dated [in February 2011] stated that the Veteran saw Dr. R.F. at Redstone Arsenal, AL with complaints of sleep apnea while in service, there is no medical evidence of any complaints of sleep apnea until [March 2010], and as such the lay statement does not make it more likely that sleep apnea started during service as there is no in-service evidence to support this, and post-service evidence is not established until [March 2010]. As such there is no medical evidence of a nexus between the claimed in-service condition and the current disability and it is less likely than not that the Veteran's sleep apnea incurred in or was caused during service. 
 
The Veteran and his spouse both noted symptoms of sleep apnea beginning during his second period of active service and continuing to date. Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
 
The VA examiner stated that she considered the lay statements of record. It appears, however, that these statements were summarily discounted because there were no documented complaints in the service treatment records. Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim). 
 
The Board has no reason to doubt the credibility of the lay evidence.  Thus, the probative value of the VA opinion is questionable.  The Board further notes that the Veteran reported difficulty sleeping at retirement and he reported lack of sleep, fatigue and snoring (all symptoms of sleep apnea) in March 2009, within just a few months following retirement from active duty. The evidence is at least in equipoise as to whether sleep apnea is related to active service,  Therefore, resolving reasonable doubt in the Veteran's favor, service connection is warranted. See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.") 
 
 
 
 
 
ORDER
 
Entitlement to service connection for sleep apnea is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


